United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                November 17, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-60253
                           Summary Calendar


MOHAMMAD SHEHADEH

                       Petitioner

     v.

ALBERTO R GONZALES, US ATTORNEY GENERAL

                       Respondent

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA No. A79 005 877
                        --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Mohammad Shehadeh, a native and citizen of Jordan, petitions

for review of a Board of Immigration Appeals (BIA) final order of

removal.   Because the BIA affirmed the immigration judge’s (IJ)

decision without offering additional reasons, we may review the

IJ’s decision.     See Ahmed v. Gonzales, 447 F.3d 433, 437 (5th

Cir. 2006).    We review factual findings for substantial evidence

and questions of law de novo.       Carbajal-Gonzalez v. INS, 78 F.3d

194, 197 (5th Cir. 1996).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-60253
                                  -2-

     Shehadeh argues for the first time that his equal protection

and due process rights were violated by the selective enforcement

of alien registration requirements.    He also asserts that

immigration officials failed to comply with an internal

Immigration and Naturalization Service (INS) memorandum that

suggested that removal proceedings should not be initiated

against aliens who could be beneficiaries of an adjustment of

status under the Legal Immigration and Family Equity Act (LIFE

Act), 8 U.S.C. § 1255(i).    Even if Shehadeh’s claims are not

subject to the exhaustion requirement, see Roy v. Ashcroft, 389

F.3d 132, 137 (5th Cir. 2004), we have rejected the argument that

the registration requirements for certain aliens violate equal

protection or due process.    Ahmed, 447 F.3d at 439-40.

Additionally, an internal INS memorandum does not create a

judicially-enforceable protected liberty interest.    See

Loa-Herrera v. Trominski, 231 F.3d 984, 989 (5th Cir. 2000).

     Shehadeh also contends that the IJ abused his discretion by

refusing to grant a continuance of the removal proceedings to

allow Shehadeh’s pending application for labor certification to

be determined.   Shehadeh argues that he may be entitled to adjust

his status under the LIFE Act if his labor certification is

approved.   Shehadeh asserts, for the first time, that the failure

to grant a continuance violated his right to equal protection.

The grant of an application for labor certification is but one

step in the “long and discretionary process” of obtaining an
                           No. 06-60253
                                -3-

adjustment of status pursuant to § 1255(i).   Ahmed, 447 F.3d at

437-39.   Accordingly, the IJ’s denial of a continuance pending

determination of Shehadeh’s application for labor certification

was not an abuse of discretion.   See id. at 439.   Shehadeh has

not provided any support for his assertion that the failure to

grant a continuance violated his equal protection rights.

     The petition for review is DENIED.